Citation Nr: 9909271	
Decision Date: 04/01/99    Archive Date: 04/16/99

DOCKET NO.  97-12 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Dissatisfaction with the initial rating assigned following 
the grant of service connection for familial periodic ataxia 
with history of nystagmus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty for over twenty years and 
separated from service in January 1996.

This matter came before the Board of Veterans' Appeals 
(Board) from a April 1996 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia that established service connection for familial 
periodic ataxia with history of nystagmus.  A notice of 
disagreement was received in October 1996.  A statement of 
the case was issued in March 1997.  A substantive appeal was 
received from the veteran in April 1997.  A hearing was held 
at the RO in June 1997. 

The veteran's representative in his informal hearing 
presentation of January 1999 appears to be raising the issue 
of entitlement to service connection for elevated blood 
pressure.  This issue is referred to the RO for appropriate 
action.


REMAND

Initially, the Board finds that the veteran has submitted 
evidence that is sufficient to justify a belief that this is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991) and Murphy 
v Derwinski, 1 Vet.App. 78 (1990).  As such, VA has a duty to 
assist him in developing his claim.  Id.  Due to reasons set 
out below, this particular claim must again be REMANDED to 
the RO prior to further Board adjudication.  

Service connection was established for familial periodic 
ataxia with history of nystagmus by the currently appealed 
rating action dated in April 1996.  A 30 percent evaluation 
was assigned under 38 C.F.R. § 4.124a, Diagnostic Code 8025 
(myasthenia gravis) by analogy.  See 38 C.F.R. § 4.20 (1998).  
Under this code, a minimum rating of 30 percent is warranted 
where there are ascertainable residuals.  Evidence reviewed 
by the RO included the veteran's service medical records 
which showed that he was treated for familial periodic ataxia 
and nystagmus with complaints of dizziness, and was diagnosed 
with cerebral degeneration.  The RO also reviewed the report 
of a March 1996 VA examination wherein it was noted that the 
veteran had a bilateral ptosis, left greater than right, 
nystagmus on end gaze, slight dysmetria on finger to nose 
test, an ataxic heel-knee-shin maneuver, and decreased rapid 
alternating movements in the left arm and left foot. 

Subsequent to this rating action, additional evidence was 
received, including July 1996 letters from David S. Lee, 
M.D., from Johns Hopkins Neurology.  Dr. Lee noted that on 
examination, the veteran had marked gaze holding deficits, 
horizontal and vertical misalignment of the eyes, and that he 
was unable to stand in tandem or on either foot alone with 
his eyes closed.  Dr. Lee also a slight intention tremor in 
the upper extremities.  

Further, another VA examination was accomplished in November 
1997, and bilateral nystagmus was again noted on lateral gaze 
bilaterally, left greater than right, as was bilateral finger 
to nose ataxia.  An ataxic heel, knee, and shin, bilaterally, 
was also found, as was a slightly wide based and unsteady 
gait. 

The veteran was seen by Orest Hurko, M.D. from Johns Hopkins 
in May 1998.  The report of this examination indicates that 
the veteran had marked nystagmus, that shin-to-heel testing 
was mildly impaired, that finger-to-nose testing was normal, 
among other things.  The veteran was diagnosed at the time 
with periodic ataxia probably developing into progressive 
ataxia, Dr. Hurko noting that the most marked findings were 
with respect to the veteran's eyes and gait with relative 
sparing of the upper extremities.  The day after this 
examination the veteran was seen by an examiner at an 
unidentified facility (possibly a VA facility) on an 
outpatient basis.  The report of this visit notes that, among 
other things, the veteran presented with a wide based gait, 
difficulty with normal walking, increased difficulty with toe 
and heel walking and severe difficulty with tandem walking.  
During this examination, the veteran related that he had 
difficulty shaving and writing because his hand shakes.  

As noted above, the veteran's familial periodic ataxia with 
history of nystagmus has been rated as 30 percent disabling 
38 C.F.R. § 4.124a, Diagnostic Code 8025 (1998).  Under 
38 C.F.R. § 4.124a, disabilities may be rated from 10 percent 
to 100 percent in proportion to the impairment of motor, 
sensory, or mental function.  Consideration is to be given 
especially to psychotic manifestations, complete or partial 
loss of use of one or more extremities, speech disturbances, 
impairment of vision, disturbances of gait, tremors, visceral 
manifestations, etc., referring to the appropriate bodily 
system of the schedule.  With partial loss of use of one or 
more extremities from neurological lesions, rate by 
comparison with the mild, moderate, severe, or complete 
paralysis of peripheral nerves.  

Further, it is of exceptional importance that when ratings in 
excess of the prescribed minimum ratings are assigned, the 
diagnostic codes utilized as bases of evaluation be cited, in 
addition to the codes identifying the diagnoses.  Id.

It does not appear that adequate consideration was given to 
the other documented manifestations of the service-connected 
familial periodic ataxia with history of nystagmus, including 
the veteran's gait disturbance and upper extremity difficulty 
(they were mentioned in a July 1998 supplemental statement of 
the case, but there were no rating codes discussed or 
provided).  Consideration by the RO in this regard is 
necessary prior to further Board adjudication.  

The Board finds that another VA neurologic examination would 
be helpful.  The Board notes that this disability should be 
rated by analogy to other diagnostic codes referring to the 
appropriate bodily system of the schedule. 38 C.F.R. § 4.124a 
(1998).  In this regard, the Board points out that 38 C.F.R. 
§ 4.87a, Diagnostic Code 6205 (Meniere's syndrome) includes a 
cerebellar gait among the manifestations for consideration; 
also, 38 C.F.R. § 4.124a, Diagnostic Codes 8510 through 8530 
(peripheral nerves governing the upper and lower extremities) 
may be for consideration.  The examiner who conducts the 
examination should state whether a peripheral nerve(s) is 
involved and, if so, which one(s).  For each involved 
peripheral nerve the examiner should state if the involvement 
is complete or incomplete and if incomplete, its severity.  

Recently, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter the Court) noted that 
there was a distinction between a claim based on the 
veteran's dissatisfaction with the initial rating (a claim 
for an original rating) and a claim for an increased rating.  
It was also indicated that 8 (1993) stated that 
a claimant will generally be presumed to be seeking the 
maximum benefit allowed by law and it follows that an 
increased rating remains in controversy where less than the 
maximum is awarded.  In readjudicating this matter, 
consideration should be given to the application of "staged 
ratings" as enunciated by the Court in the Fenderson case.   

Finally, the Board notes that there appears to be relevant 
medical evidence that may be available but has yet to be 
associated with the claims folder.  Specifically, it appears 
that all records of treatment, to include neurologic work-
ups, received at Johns Hopkins are not of record.  Attempts 
to secure such records should be made (the Board does 
recognize that previous attempts were made to gather such 
records, apparently to no avail).  

The Board notes that in a clinic note of May 1998 of Johns 
Hopkins it was stated that the veteran was going to the 
National Institute of Health (NIH) the next day.  The Board 
believes that the veteran's records should be requested from 
NIH.

The Board also notes that the claims file shows that the 
veteran was in receipt of Chapter 31 benefits.  The Board 
finds that the veteran's Chapter 31 file should be associated 
with the claims file.

In light of the above, further development of the veteran's 
claim on appeal is necessary.  As such, this matter is 
REMANDED to the RO for the following action:

1.  The RO should take the appropriate 
steps (to include contacting the veteran 
and having him furnish the necessary 
releases) to associate with the claims 
folder medical records from Johns Hopkins 
that are not currently of record, 
including any reports of neurologic work-
ups. 

2.  The RO should request the veteran's 
records from NIH and associate them with 
the claims file.

3.  The RO should associate the veteran's 
Chapter 31 file with the claims file.

4.  The RO should obtain any VA treatment 
records of the veteran, which are not 
currently in the claims file, with the 
claims file.

5.  The veteran should be afforded 
another VA neurologic examination to 
determine the nature an extent of his 
familial periodic ataxia with history of 
nystagmus.  All special studies and tests 
should be undertaken.  The examiner 
should record all the objective 
manifestations of this disability and 
note their severity.  In addition, the 
examiner indicate if the veteran's ptosis 
covers either or both pupils and, if so, 
to what extent.  The examiner should 
state whether a peripheral nerve(s) is 
involved and, if so, which one(s).  For 
each involved peripheral nerve the 
examiner should state if the involvement 
is complete or incomplete and if 
incomplete, its severity.  The claims 
folder, together with a copy of this 
remand, should be made available to the 
examiner prior to the examination.

6.  The RO should readjudicate the 
veteran's claim for a higher initial 
evaluation for his service-connected 
familial periodic ataxia with history of 
nystagmus.  Consideration should be given 
to Diagnostic Codes 6016, 6019, 6205, 
8025, and 8510 through 8530 and any other 
applicable codes and regulations.  
Consideration should also be given to the 
application of "staged ratings" as 
enunciated in Fenderson (and noted 
above).  If the action taken is adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case that contains a 
summary of the relevant evidence and a 
citation and discussion of the applicable 
laws and regulations.  They should also 
be afforded the opportunity to respond to 
that supplemental statement of the case 
before the claim is returned to the 
Board, if appropriate.

Following completion of the above actions, the case should be 
returned to the Board for further appellate consideration.





		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).








- 6 -


